Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are presented for examination.
Claims 1- 23 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020;07/29/2021 and 08/17/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Esser et al. (US Patent Application Pub. No: 20160155047 A1)  in view of Srinivasa et al. (US Patent Application Pub.No: 20180174042 A1).

      As per claim 1,Esser teaches a system comprising: 
      a block of memory [Fig.3, a main memory 310],  configured to store a group of destination neurons [paragraphs 0005-0006,  Each synapse provides a configurable level of signal conduction from an axon path of a source electronic neuron to a dendrite path of a target electronic neuron.]; 
      a spike signal filter configured to, at each time interval in a series of time intervals of a spiking neural network (SNN) [paragraphs 0053-0054,Each synapse on an axon path is set to one of the following synaptic states: a fully conducting state, and a non-conducting state. Further, each target electronic neuron generates a spike each time said target electronic neuron receives a spike from a source electronic neuron via a conducting synapse.], pass through a group of pre-synaptic spike events from respective source neurons, wherein the group of pre-synaptic spike events are subsequently stored in the block of memory [paragraphs 0062;0080, Each synapse 31 interconnects an incoming axon 15 to a neuron 11, wherein, with respect to the synapse 31, the incoming axon 15 and the neuron 11 represent an axon of a pre-synaptic neuron and a dendrite of a post-synaptic neuron, respectively. Each synapse 31 and each neuron 11 has configurable operational parameters.].
       Esser does not explicitly disclose a pointer table configured to: store a pointer to the each of the groups of pre-synaptic spike events stored in the block of memory; and 
       increment a label, corresponding to each pointer, at each time interval in the series of time intervals.  
       Srinvasa discloses a pointer table configured to: store a pointer to the each of the groups of pre-synaptic spike events stored in the block of memory [paragraphs 0083-0084, AXON_MAP 1634: The spiking neuron index is mapped through the AXON_MAP memory table 1634 to provide a (base_address, length) pair identifying a list of spike fanout destinations in the next table in the pipeline, the AXON_CFG 1636 routing table.]; and 
       increment a label, corresponding to each pointer, at each time interval in the series of time intervals [paragraph 0043,  The Δt for LTP (based on a desired spike) 410 and the Δt for LTD 420 (based on a post spike) use different times to compute the Δt based on the pre spike t.sup.pre. As shown, depending on how far t.sup.pre is in the past, the net S-STDP tuning curve as a function of the desired spike/post spike difference becomes more and more flat.].
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Srinvasa 's computing device for implementing a spiking neural network into Esser’s  system for providing a multi-compartment neuron for the benefit of the medium ensures that indirection in a format determination provides additional flexibility with lower hardware cost as space of useful encoding formats exceed a number of formats of any particular core (Esser,[0108]) to obtain the invention as specified in claim 1.

       As per claim 2,Esser and Srinvasa teach all the limitations of claim 1 above, where Esser teaches, a system, wherein the block of memory is selected from a group consisting of a single memory die and a memory tile [Esser,Fig.3;paragraph 0172, The computer system also includes a main memory 310, preferably random access memory (RAM), and may also include a secondary memory 312.].  

       As per claim 3,Esser and Srinvasa teach all the limitations of claim 1 above, where Esser teaches, a system, wherein the block of memory is a resistive memory array [Fig.3;paragraph 0172, The computer system also includes a main memory 310, preferably random access memory (RAM), and may also include a secondary memory 312.].  

       As per claim 4,Esser and Srinvasa teach all the limitations of claim 1 above, where Esser teaches, a system, wherein the spike signal filter is further configured to pass through a group of pre-synaptic spike events based on a source neuron identification of the respective source neurons at least partially matching a destination synapse identification of the destination neurons [paragraphs 0062;0080, Each synapse 31 interconnects an incoming axon 15 to a neuron 11, wherein, with respect to the synapse 31, the incoming axon 15 and the neuron 11 represent an axon of a pre-synaptic neuron and a dendrite of a post-synaptic neuron, respectively. Each synapse 31 and each neuron 11 has configurable operational parameters.].  

       As per claim 5,Esser and Srinvasa teach all the limitations of claim 1 above, where Esser teaches, a system, wherein the spike signal filter is further configured to determine a mismatch between a source neuron identification and a destination synapse identification based, at least, in part on a snapback event [paragraphs 0062;0080, Each synapse 31 interconnects an incoming axon 15 to a neuron 11, wherein, with respect to the synapse 31, the incoming axon 15 and the neuron 11 represent an axon of a pre-synaptic neuron and a dendrite of a post-synaptic neuron, respectively. Each synapse 31 and each neuron 11 has configurable operational parameters.].  

        As per claim 6,Esser and Srinvasa teach all the limitations of claim 1 above, where Esser teaches, a system, wherein the spike signal filter is further configured to determine a match between a source neuron identification and a destination synapse identification based, at least, in part on a snapback event not occurring [paragraphs 0062;0080, Each synapse 31 interconnects an incoming axon 15 to a neuron 11, wherein, with respect to the synapse 31, the incoming axon 15 and the neuron 11 represent an axon of a pre-synaptic neuron and a dendrite of a post-synaptic neuron, respectively. Each synapse 31 and each neuron 11 has configurable operational parameters.].  

         As per claim 7,Esser and Srinvasa teach all the limitations of claim 1 above, where Esser teaches, a system, wherein the spike signal filter is further configured to match a sequence of bits transmitted over a series of word lines in the block of memory with a sequence of bits stored on a series of memory elements on a bit line of the block of memory [Esser,Fig.3;paragraph 0172, The computer system also includes a main memory 310, preferably random access memory (RAM), and may also include a secondary memory 312.].  

        As per claims 8-13 , claims 8-13  are rejected in accordance to the same rational and reasoning as the above claims 1-7, wherein claims 8-13 are the method claims for the system of claims 1-7.

        As per claims 14-18 , claims 14-18 are rejected in accordance to the same rational and reasoning as the above claims 1-7, wherein claims 14-18 are the system claims for the system of claims 1-7.
             
        As per claims 19-23 , claims 19-23 are rejected in accordance to the same rational and reasoning as the above claims 1-7, wherein claims 19-23 are the method claims for the system of claims 1-7.

                                    Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       Ananthanarayanan et al. (US Patent Application Pub. No: 20120173471 A1) discloses Neuronal networks of electronic neurons interconnected via electronic synapses with synaptic weight normalization. Ananthanarayanan suggests the synaptic weights are based on learning rules for the neuronal network, such that a synaptic weight for a synapse determines the effect of a spiking source neuron on a target neuron connected via the synapse. Ananthanarayanan further discloses each synaptic weight is maintained within a predetermined range by performing synaptic weight normalization for neural network stability.

        Brothers et al.(US Patent Application Pub. No: 20160364644 A1) discloses a spiking neural network having a plurality layers partitioned into a plurality of frustums using a first partitioning may be implemented, where each frustum includes one tile of each partitioned layer of the spiking neural network. Brothers suggests a first tile of a first layer of the spiking neural network may be read. Brothers further discloses using a processor, a first tile of a second layer of the spiking neural network may be generated using the first tile of the first layer while storing intermediate data within an internal memory of the processor and the first tile of the first layer and the first tile of the second layer belong to a same frustum.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181